Citation Nr: 1220348	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The issue of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a gastrointestinal disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's submission received in May 2012.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from September 1964 to September 1968.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for an increased disability rating for service-connected PTSD.  The Veteran disagreed and perfected an appeal.  In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran was last examined by a VA examiner in October 2008.  Since that examination, the Veteran has stopped working.  He testified that since he had stopped working, his PTSD symptoms have gotten worse.  See hearing transcript at page 5.  He has also submitted the May 2012 letter from T.H., a social worker who has treated the Veteran at the Toledo, Ohio, Vet Center.  T.H. states that the Veteran has reported that his former employment helped him cope with PTSD symptoms and that since he has stopped working, the Veteran has found it more difficult to cope with symptoms of PTSD.  Moreover, T.H. notes that the Veteran has been treated at the Vet Center since November 2010; the record, however, does not include any such records.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, when the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

VA has a continuing duty to assist a Veteran by taking reasonable steps to obtain records that may support the Veteran's claim.  See 38 C.F.R. § 3.159(c)(3) (2011).  The Veteran testified that he has been seeing therapists at the Vet Center in addition to psychiatric care providers at VA facilities.  See hearing transcript at pages 10-11.  VA should take steps to include any such records in the Veteran's VA claims folder prior to providing the Veteran with an examination by a psychiatric examiner.  In addition, VA should obtain recent VA psychiatric treatment records dating from January 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain records of treatment  from the Toledo, Ohio, Vet Center, dating from November 2010.  If an authorization is required in order to obtain the records, the Veteran should be asked to execute a patient release form to allow VA to obtain such records.

2.  Obtain VA psychiatric treatment records that pertain to the Veteran dating from January 2010.

3.  Ensure completion of steps 1 and 2, and then schedule the Veteran for an examination by an appropriate VA examiner.  The examiner should provide a detailed description of the current symptoms of the Veteran's PTSD, the degree of occupational and social impairment they cause, and their affect on the Veteran's daily life.  The examiner should assign a Global Assessment of Functioning Score and explain what the score represents.  

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, then provide the Veteran and his representative a supplemental statement of the case and provide a reasonable time for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



